DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to amendment filed on December 13, 2021.
Claims 1-24 remain pending. Claims 1, 5 and 6 are amended. Claims 1-24 are examined herein.
Response to Amendment
The objection of claim 6 is overcome by the amendment to the claim.
The rejection of claims 1, 6-8, 10-13, under 35 U.S.C. 101 is withdrawn in view of amendment to the claims. 
The rejection of claims 1, 6-8, 10-13 under 35 U.S.C. 102(a)(1) over Payne (US 7511129 B2, 2007) is withdrawn in view of amendment to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, and 7-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US10059959B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to an engineered insecticidal protein comprising an amino acid sequence as set forth in any of SEQ ID NO:4, 6, 8, 10,  12, 16, 18, 20, 22, 24, 26, 32, 34, 36, 38;  40, 42, or 44, or an insect inhibitory fragment thereof, wherein the engineered insecticidal protein exhibits inhibitory activity against an insect species of the order Lepidoptera, or a Spodoptera and a Helicoverpa, or Helicoverpa zea and Spodoptera frugiperda; a host cell comprising the polynucleotide, wherein the host cell is a bacterial or a plant host cell; an insect inhibitory composition comprising the engineered insecticidal protein or insect inhibitory fragment thereof; a seed comprising an insect inhibitory effective amount of the engineered insecticidal protein or a polynucleotide set forth in any of SEQ ID NO: 3, 5, 7, 9, 11,15, 17, 19, 21, 23, 25, 31, 33, 35, 37, 39, 41 or 43; a method of controlling a Lepidopteran pest, the method comprising contacting the Lepidopteran pest with an inhibitory amount of the engineered insecticidal protein; a transgenic plant cell, plant or plant part comprising the engineered insecticidal protein; a method of controlling a Lepidopteran pest, comprising exposing the pest to 
The patented claims are drawn to n engineered insecticidal protein comprising the amino acid sequence as set forth in SEQ ID NO:40; having inhibitory activity against an insect species of the order Lepidoptera, or a Spodoptera and a Helicoverpa, or Helicoverpa zea and Spodoptera frugiperda; a host cell comprising the polynucleotide of SEQ ID NO: 39, wherein host cell is a bacterial or a plant host cell; an insect inhibitory composition comprising the engineered insecticidal protein; a seed comprising the full length polynucleotide set forth in SEQ ID NO: 39; a method of controlling a Lepidopteran pest comprising contacting said Lepidopteran pest with an insect inhibitory amount of the engineered insecticidal protein; a transgenic plant or plant part comprising the engineered insecticidal protein of claim 1 and a polynucleotide having the nucleotide sequence as set forth in SEQ ID NO:39; a commodity product comprising a detectable amount of the engineered insecticidal protein; a method of producing a seed comprising the engineered insecticidal protein.
It should be noted that SEQ ID NO: 40 and the encoding polynucleotide SEQ ID NO: 39 is identical in the patent respectively to the instant SEQ ID NO: 40 and 39.
Claims 1-4, and 7-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US10287605B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are summarized above.  

It should be noted that SEQ ID NO: 44 and the encoding polynucleotide SEQ ID NO: 43 is identical in the patent respectively to the instant SEQ ID NO: 44 and 43.
Claims 1-20 and 22 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US10801037B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are summarized above.  
The patented claims are drawn to an engineered insecticidal protein comprising the amino acid sequence as set forth in SEQ ID NO:16, and the polynucleotide of SEQ ID NO: 15, and so on.
It should be noted that SEQ ID NO: 16 and the encoding polynucleotide SEQ ID NO: 15 is identical in the patent respectively to the instant SEQ ID NO: 16 and 15.
Claims 1-4 and 7-20  remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US10457958B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are summarized above.  
The patented claims are drawn to an engineered insecticidal protein comprising the amino acid sequence as set forth in SEQ ID NO:42, and the polynucleotide of SEQ ID NO: 41, and so on.
It should be noted that SEQ ID NO: 42 and the encoding polynucleotide SEQ ID NO: 41 is identical in the patent respectively to the instant SEQ ID NO: 42 and 41.
Conclusion
Claims 1-20 and 22 are rejected.
Claims 21 and 23-24 are allowed. Claims 1-24 are free of the prior art because there is no prior art teaching or suggesting the claimed engineered insecticidal protein comprising an amino acid sequence as set forth in any of SEQ ID NO:4, 6, 8, 10, 12, 16, 18, 20, 22, 24, 26, 32, 34, 36, 38, 40, 42, or 44, or the method of modifying SEQ ID NO: 2 or 14 in which serine at position 282 replaced by lysine or valine, tyrosine at position 316 replaced by serine, isoleucine at position 368 replaced by proline or arginine, serine at 374 replaced by arginine, asparagine at position 375 replaced by histidine, and/or isoleucine at position 432 replaced by leucine. 
The closest prior art is Payne (Patent No. US7511129) which teaches a naturally occurring Cry1D protein (SEQ ID NO: 4) which is 100% or 96.6%identical through the full length with the instant SEQ ID NO: 2, or 14, respectively. However, Payne does not teach or suggest the engineered protein variants set forth in SEQ ID NO:4, 6, 8, 10, 12, 16, 18, 20, 22, 24, 26, 32, 34, 36, 38, 40, 42, or 44, since the variants each has one or more of the amino 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663